Citation Nr: 0211266	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  01-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and from July 1971 to July 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  

The veteran personally appeared at a video conference hearing 
on his appeal before the undersigned Board member in January 
2002.  A complete transcript of that hearing is of record.  

The U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings in Fenderson v. West, 
12 Vet. App. 119 (1999), and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection -- which describes 
the present case with regard to the issue on appeal -- and a 
claim for an increased rating of a service connected 
disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


FINDING OF FACT

PTSD is shown to approximate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)


CONCLUSION OF LAW

PTSD is 30 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA outpatient treatment records show, in March 1999, that the 
veteran took medication for sleeping difficulty associated 
with weird nightmares.  He awakened in the middle of the 
night and, without medication, could not get back to sleep.  
He had lost his temper on one occasion when his fishing line 
caught and he broke it in an outburst.  He was upset with 
himself for acting like a child.  He was pleased with vastly 
improved sleep and control of his temper.  He was more active 
than he was before he took medication.  In April 1999, it was 
noted that his medication was so effective that his wife 
could not awaken him from his nightmares.  Nightmares 
occurred once or twice a week and involved identifying a 
soldier's body and the soldier's parents looking for the 
veteran.  He reported that, by mid-afternoon, he became 
irritable and upset over minor things.  He had not noticed if 
his quick temper occurred primarily when he had had less 
sleep or the day following his nightmares.  In May 1999, his 
status was described as improved depression with a diagnosis 
of PTSD.  Global assessment of functioning (GAF) was at 70.  
Later in May 1999, he reportedly was not having any recurring 
nightmares or problems with his temper.  He was progressing 
well on his medications.  There was no concern about harming 
himself or others.  His depressive symptoms were under good 
control.  In June 1999, he reported only two instances of 
having to be awakened by his wife for loud and angry talk.  
He had no problems resuming sleep.  He was no danger to 
himself or others.  In July 1999, following a fireworks 
display, he had had difficulty sleeping.  He stated that he 
had been waking up at 1 or 2 AM and not being able to get 
back to sleep.  He reported increased flashbacks and 
nightmares.  The diagnostic impressions included PTSD and 
"Major Depression."  GAF was at 40.  In August 1999, he 
continued with daily walks and felt well physically.  A 
change in his medication had been beneficial.  There were no 
new problems.  He and his wife were satisfied that formerly 
devastating symptoms were controlled.  He was not a danger to 
himself or others.  

VA clinical records show that the veteran was hospitalized in 
May 2000 after an incident when he pulled the trigger on a 
loaded gun out of being upset with neighbors who were arguing 
about a dog that was poisoned.  The gun "snapped" but did 
not fire.  He had nightmares, flashbacks, and insomnia.  He 
was not homicidal or suicidal.  Speech was clear and 
coherent.  His beard and hair were long.  Affect and mood 
were slightly anxious.  He had a fair appetite.  He was 
nervous about being examined and treated.  He reportedly was 
unemployed and had never worked since separation from active 
duty.  He denied suicidal and homicidal ideations, 
hallucinations and substance abuse.  He complained of 
nightmares, flashbacks, insomnia, and intrusive thoughts.  
The final diagnoses were PTSD with an affective disorder and 
substance abuse, marijuana.  GAF was 50.  

The veteran received additional treatment and evaluations in 
May 2000 that showed that he had a history of mood swings and 
suicidal ideations.  He admitted using alcohol as well as 
marijuana.  He was alert and oriented.  Speech was clear and 
coherent.  He had good eye contact.  He had some trouble 
sleeping.  

On a VA examination in October 2000, the veteran complained 
of intrusive thoughts and recollections of combat experiences 
in Vietnam.  He reported nightmares, flashbacks, startle 
response, the preference to isolate himself from others, 
avoidance behavior, avoidance of crowds, avoidance of 
television shows and movies involving combat themes, 
avoidance of fireworks displays, feelings of alienation, an 
inability to trust others, feelings of depression, loss of 
interest in pleasurable activities, sleep disturbance, 
hypervigilant behavior, feelings of rage, difficulty with 
concentration, survivor's guilt.  Objectively, his thought 
processes and thought content appeared to be within normal 
limits.  He denied delusions and hallucinations.  He denied 
suicidal thoughts, ideation, plan or intent, but commented 
that he did not think of these things since he was on 
medication and hoped that he would never try again.  He 
reported prior homicidal thoughts and ideation with no 
current plan or intent.  His appeared able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented.  Long-term memory was intact.  
Short-term memory and concentration were impaired.  Judgment 
was intact.  Speech was normal.  Mood was mildly depressed.  
Impulse control was impaired.  Sleep impairment appeared to 
be chronic in nature and was controlled with medication.  The 
symptoms of his PTSD appeared to be frequent and mild in 
nature with no real periods of remission in the previous 12 
months.  The diagnosis was chronic, mild PTSD.  GAF was at 
61.  It was stated that mild social and occupational 
impairment was due to PTSD.  

During the January 2002 hearing, the veteran testified that 
he suffered from nightmares of what took place in Vietnam in 
1969.  With medication, he slept 2-4 hours a night before 
waking up and sometimes he could not get back to sleep.  He 
had rid himself of guns.  He was married to his second wife.  
He had awakened choking her and they slept in separate rooms 
to prevent this.  He had been hospitalized for PTSD for 4 
days.  He got along with his children.  He could not stand 
crowds.  On a daily basis, he watched television, cooked a 
little bit, and did his yard work.  He got nervous and shaky 
when he drove in heavy traffic.  He felt that PTSD had 
worsened with flashbacks and sleep difficulty.  He had had 
flashbacks several times.  He awakened with bad dreams and 
had nightmares 2-3 times a week.  He saw a doctor every three 
months and had taken two anger management classes.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126.  

DC 9411 provides that PTSD will warrant a 50 percent rating 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The disorder will be rated at 30 percent when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  With 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating is appropriate.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130.  A GAF of 40 is defined 
as "some impairment in reality testing or communication 
(e.g., speech illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school)."  A GAF of 50 is defined as "serious 
symptoms (e.g., suicidal ideations, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 60 is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  A GAF of 70 
is defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships."

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
October 2000 and August 2001 decisions that the evidence did 
not show that the criteria had been met for an increased 
rating for PTSD.  That is the key issue in this case, and the 
rating decisions, as well as the statement of the case (SOC), 
informed the appellant of the relevant criteria.  The Board 
concludes the discussions in the rating decisions and SOC 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO also requested and obtained VA 
medical records.  All the obtainable data that was requested 
has been received and considered.  Moreover, the appellant 
has taken the opportunity to give exhaustive testimony on his 
claim..  This testimony is contained in the hearing 
transcript which has been thoroughly reviewed and considered.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Although many of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule, the 
symptoms listed at 38 C.F.R. § 4.130 are not intended to be 
an exclusive or exhaustive list of symptomatology which may 
be considered for a higher rating claim.  

The veteran is shown to suffer from unrelenting symptoms of 
PTSD with sleep impairment, impaired short-term memory, 
impaired concentration, mild depression, and impaired impulse 
control.  He has been unemployed since service.  His 
complaints of intrusive thoughts, nightmares, flashbacks, 
startle response, social isolation, avoidance behaviors, 
suspiciousness, and hypervigilance are consistent with the 
objectively confirmed manifestations of PTSD.  His GAF has 
been as low as 40 as recently as July 1999, and was both 50 
and 61 in 2000.  While the most recent examiner has 
classified the disability as only mild, these values, 
overall, are consistent with the criteria for a 30 percent 
rating under DC 9411.  This level of disability has been 
shown since he submitted his claim for service connection for 
PTSD, and the rating appealed was assigned.  

Conversely, the manifestations of PTSD are not shown to 
approximate or equate with the criteria for a greater than 30 
percent disability evaluation.  Specifically, he does not 
suffer from the flattened affect, speech impairment, panic 
attacks understanding difficulties, long-term memory loss, 
impaired judgment, impaired abstract thinking consistent with 
the higher rating.  

The Board notes that there is nothing in the record to 
suggest that a higher than 30 percent  extraschedular 
evaluation might possibly be in order under 38 C.F.R. 
§ 3.321.  To warrant extraschedular evaluation, the evidence 
must show that application of the rating schedule is 
impracticable.  Id.  Here, there is no evidence of frequent 
hospitalization.  In addition, the veteran has submitted no 
medical evidence supporting a marked interference with 
employment beyond that contemplated by the 30 percent rating 
assigned.  Therefore, the Board concludes that the 
preponderance of the evidence is against a disability rating 
higher than 30 percent for the service- connected PTSD.  38 
U.S.C.A. § 5107(b).


ORDER

A rating of 30 percent for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

